   4:20-cv-03079-JMG-CRZ Doc # 10 Filed: 07/16/20 Page 1 of 1 - Page ID # 34




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AMCO INSURANCE COMPANY,

                    Plaintiff,                               4:20CV3079

       vs.
                                                               ORDER
PROAMERICAN HOME
IMPROVEMENTS, INC., and
CONSTANCE REYES SHAHEEN,

                    Defendants.


      IT IS ORDERED that the motion to withdraw filed by Kenneth B. Grear, as
counsel of record for Plaintiff, (Filing No. 6), is granted. Kenneth B. Grear shall no
longer receive electronic notice in this case.



      Dated this 16th day of July, 2020.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
